We find that the three defenses attacked are insufficient in law. (See Pollitz V. Wabash Bailroad Go., No. 1,150 App. Div. 709; Pollitz v. Wabash Bailroad Co., No. 2, 150 App. Div. 715.) Order, so far as appealed from, unanimously modified by granting plaintiff’^ cross motion to dismiss said defenses and by denying examination of plaintiff before trial on item 8 in said order and as so modified affirmed, with $20 costs and dsibursements to the appellant. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ.